COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 JAIME SILVA, Individually and d/b/a              §
 SOUTHWEST DISPOSAL,                                              No. 08-08-00172-CV
                                                  §
                   Appellant,                                        Appeal from the
                                                  §
 v.                                                           171st Judicial District Court
                                                  §
                                                                of El Paso County, Texas
 COUNTY OF EL PASO,                               §
                                                                    (TC# 2008-1407)
                   Appellee.                      §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of jurisdiction. Finding that Appellant did not timely file a notice

of appeal, we dismiss the appeal for want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is filed. TEX .R.APP .P. 26.1;

Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--

El Paso 1995, no w     rit)(applying former TEX .R.APP .P. 40(a)(1)). When no motion for new

trial or request for findings of fact and conclusions of law is filed, the notice of appeal must be

filed within thirty days after the judgment is signed. TEX .R.APP .P. 26.1; Restrepo, 892 S.W.2d at

238. When motion for new trial is timely filed, or a party timely files a request for findings of

fact and conclusions of law, the notice of appeal is due ninety days after the judgment is signed.

See TEX .R.APP .P. 26.1(a). An untimely notice of appeal will be considered timely if it is filed

within fifteen days after the due date and includes a reasonable explanation for the appellant’s

failure to file on the due date. See TEX .R.APP .P. 26.3; Vergburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).

       In this case, the trial court signed a motion for partial summary judgment in the County’s

favor on November 14, 2007. That order became a final and appealable judgment on January 14,

2008, when the trial court signed an order severing the summary judgment claims from the

original suit. See Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995). Appellant did

not file a motion for new trial, or a request for findings of fact and conclusions of law following

the severance order.1 The notice of appeal was due to be filed February 13, 2008. See

TEX .R.APP .P. 26.1. The notice of appeal was not filed until May 6, 2008, and therefore failed to

perfect the appeal. See id. Accordingly, we dismiss the appeal for want of jurisdiction.



September 11, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




       1
           Appellant did file a request for findings of fact and conclusions of law following the
trial court’s order granting the County’s partial summary judgment motion, but before the claims
were severed. Even if we were to consider Appellant’s request for findings for the purpose of
extending the date to perfect the appeal, Appellant’s notice of appeal remains untimely as at the
latest, it was due to be filed April 11, 2008. See TEX .R.APP .P. 26.1(a)(4).

                                                -2-